Reed, J.,
delivered the opinion of the court.
.The trial court erred in holding that the enrolled judgment against J. J. Dockery and in favor of appellee was, under the statute (section 819, Code 1906) a lien against an indebtedness owing by Monroe county to Dockery, and that the amount of the indebtedness paid by the county into the court should be applied on the judgment in a proceedings on a writ of garnishment, issued subsequent to the giving by Dockery of orders on the county in favor of appellants and the due presentation thereof, rather *265than to the payment of the orders. The lien of the statute does not extend to cover the right to receive or recover a debt.
Reversed, and judgment here for appellants.

Reversed.